NUMBER
13-10-00512-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
MARCO ANTONIO
RAMIREZ, ALFREDO 
RAMIREZ, AND LYDIA R.
RAMIREZ,                                       Appellants,
 
                                                             v.
 
LONE STAR NATIONAL
BANK,                            Appellee.
 

 
                              On
appeal from 206th District Court 
                                       of
Hidalgo County, Texas.
 

 
                               MEMORANDUM
OPINION
 
         Before Chief Justice Valdez and Justices Rodriguez and Benavides
Memorandum Opinion
Per Curiam
 




This
case is before the Court on a joint motion to reverse and remand the cause to
the trial court for further proceedings.  The parties have reached an agreement
with regard to the disposition of the matters currently on appeal.  The parties
request this Court to reverse the judgment of the trial court, without regard
to the merits, and remand this case for further action by the trial court.  We GRANT
the motion and REVERSE the trial court=s judgment without reference to the
merits, and REMAND this case to the trial court for further proceedings in
accordance with the parties= agreement.  See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d).
Costs
will be taxed against appellants. See Tex.
R. App. P. 42.1(d) ("Absent agreement of the parties, the court
will tax costs against the appellant.").  
 
PER CURIAM
Delivered and filed the 
12th day of May, 2011.